                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


                                          )
JOHN MILNER,                              )
                                          )
              Plaintiff,                  )
                                          )
              v.                          )      No. 18-cv-2782 (KBJ)
                                          )
THE UNITED STATES SUPREME                 )
COURT, et al.,                            )
                                          )
              Defendants.                 )
                                          )

                               MEMORANDUM OPINION

       On November 28, 2018, pro se plaintiff John Milner (“Plaintiff”) filed the instant

complaint against the Supreme Court of the United States and Chief Justice John

Roberts. (Compl., ECF No. 1.) Plaintiff alleges that he went to the Supreme Court on

Friday, November 23, 2018, the day after Thanksgiving, only to find that the building

was closed. (Id. at 1.) He claims that this closure is a “betrayal of public trust” and

violates 42 U.S.C. § 1983. (Id.) Plaintiff requests “$2 million due to the severe impact

this has on society[.]” (Id. at 2.)

       This Court has reviewed Plaintiff’s complaint and, as explained below, has

determined that Plaintiff has failed to establish that this Court has subject matter

jurisdiction over this matter. Accordingly, it will DISMISS the instant Complaint sua

sponte. Hurt v. U.S. Court of Appeals for D.C. Circuit Banc, 264 F. App’x 1 (D.C. Cir.

2008) (“It was proper for the district court to analyze its own jurisdiction sua sponte

and dismiss the case for lack of jurisdiction.”) (citation omitted).
                                        Discussion

       “Article III of the United States Constitution limits the judicial power to

deciding ‘Cases and Controversies.’” In re Navy Chaplaincy, 534 F.3d 756, 759 (D.C.

Cir. 2008) (quoting U.S. Const. art. III, § 2). “One of the controlling elements in the

definition of a case or controversy under Article III is standing.” Hein v. Freedom

From Religion Found., Inc., 551 U.S. 587 (2007) (internal quotation marks and

alteration omitted). A party has standing for purposes of Article III if his claims

“spring from an ‘injury in fact’—an invasion of a legally protected interest that is

‘concrete and particularized,’ ‘actual or imminent’ and ‘fairly traceable’ to the

challenged act of the defendant, and likely to be redressed by a favorable decision in

the federal court.” Navegar, Inc. v. United States, 103 F.3d 994, 998 (D.C. Cir. 1997)

(quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61 (1992)). Furthermore,

the Supreme Court has “consistently held that a plaintiff raising only a generally

available grievance about government—claiming only harm to his and every citizen’s

interest in proper application of the Constitution and laws . . . does not state an Article

III case or controversy.” Lujan, 504 U.S. at 573–74.

       A plaintiff “bears the burden of showing that he has standing” with respect to the

claims that he pleads. See Food & Water Watch, Inc. v. Vilsack, 79 F. Supp. 3d 174,

186 (D.D.C.) (internal quotation marks and citation omitted), aff’d, 808 F.3d 905 (D.C.

Cir. 2015)). “Significantly, a ‘defect of standing is a defect in subject matter

jurisdiction[,]’” Haase v. Sessions, 835 F.2d 902, 906 (D. C. Cir. 1987), and federal

courts are barred from “consider[ing] the merits of a [claim] over which it without

jurisdiction[,]” Firestone Tire & Rubber Co. v. Risjord, 449 U.S. 368, 379 (1981); see




                                             2
also Fed. R. Civ. P. 12(h)(3) (requiring courts to dismiss a complaint “any time” subject

matter jurisdiction is absent); Kretchmar v. F.B.I., 32 F. Supp. 3d 49, 58 (D.D.C. 2014)

(dismissing claim for lack of subject matter jurisdiction where plaintiff failed to allege

an injury sufficient to create Article III standing).

       Here, the Plaintiff does not show that he personally suffered any injury as a

result of the Supreme Court being closed the day after Thanksgiving. Rather, Plaintiff

expressly states that he filed this suit because he “[doesn’t] think government offices

should be shut down on a non-holiday day[,]” (Compl. at 1), and because he believes

that this closure had a “severe impact . . . on society[,]” (id. at 2). These allegations are

nothing more than the kind of “generally available grievance[s] about government” that

the Supreme Court has long held are insufficient to vest a plaintiff with Article III

standing. Lujan, 504 U.S. at 573–74.

                                        Conclusion

       Because Plaintiff has not established that he has personally suffered any injury

as a result of the Supreme Court being closed on November 28, 2018, he has no

standing to bring the instant complaint, and this Court lacks subject matter jurisdiction

over this matter. Accordingly, this Court will DISMISS the complaint with prejudice.

       A separate appropriate Order accompanies this Memorandum Opinion.



Date: December 20, 2018                    Ketanji Brown Jackson
                                           KETANJI BROWN JACKSON
                                           United States District Judge




                                              3
